DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 12-19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Fuerst US 20180249787 A1 (hereinafter Fuerst).

Regarding claim 1, Fuerst discloses an article of footwear (as seen in annotated Figure 3) comprising: an upper (as seen in annotated Figure 3) having a toe box (150, as seen in annotated Figure 3) and a forefoot portion adjacent (as seen in annotated Figure 3) the toe box (as seen in annotated Figure 3); wherein the forefoot portion (as seen in annotated Figure 3) has a first region (106, as seen in annotated Figures 1, 3 and 4) having a first stiffness (paragraph 0046, 0047); a transition region (145, as seen in annotated Figures 1, 3 and 4) including an elastomeric transition layer (paragraph 0042, 0043) disposed 

[AltContent: textbox (An article of footwear.)][AltContent: textbox (An upper.)]
[AltContent: textbox (Heel portion)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (The forefoot portion.)][AltContent: textbox (A toe box.)]
[AltContent: connector][AltContent: ][AltContent: connector][AltContent: arrow][AltContent: textbox (A forefoot portion adjacent the toe box.)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    711
    421
    media_image1.png
    Greyscale


[AltContent: textbox (A toe cap disposed on and partially covering the elastomeric transition layer at the toe box.  )]







[AltContent: arrow][AltContent: textbox (A transition region.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A first region having a first stiffness.)][AltContent: arrow][AltContent: textbox (A transition region.)][AltContent: arrow] 
    PNG
    media_image2.png
    708
    479
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    739
    441
    media_image3.png
    Greyscale

[AltContent: textbox (An elastomeric transition layer disposed on and partially covering the first region; wherein the transition region has a second stiffness that is greater than the first stiffness.)]




Regarding claim 2, Fuerst discloses wherein the toe cap (150) has a third stiffness (paragraphs 0033 and 0085) that is greater than the second stiffness (paragraphs 0042 and 0043).  

Regarding claim 3, Fuerst discloses wherein the elastomeric transition layer partially overlays the first region and partially underlays the toe cap (as best seen in Figures 1, 3, and 4).  

Regarding claim 4, Fuerst discloses wherein the upper (as seen in annotated Figure 3) has a heel portion (as seen in annotated Figure 3) spaced apart from the toe box (as seen in annotated Figure 3) such that the forefoot portion is disposed between the heel portion and the toe box (as seen in annotated Figure 3), and further wherein the toe cap (150) has an arcuate edge (as seen in annotated Figures 1 and 3) facing the heel portion that does not contact the first region (as seen in annotated Figure 1).  

[AltContent: textbox (Lateral side)][AltContent: textbox (Medial side)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: textbox (First region)][AltContent: arrow][AltContent: ]
    PNG
    media_image3.png
    739
    441
    media_image3.png
    Greyscale
[AltContent: textbox (Second region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Arcuate edge)]

Regarding claim 5, Fuerst discloses wherein the elastomeric transition layer (145) has a first thickness and the toe cap (150) has a second thickness that is greater than the first thickness (paragraphs 0042, 0043 and 0044).  

Regarding claim 6, Fuerst discloses wherein the upper has a medial side (as seen in annotated Figure 1), a lateral side opposite the medial side (as seen in annotated Figure 1), and a second region (as seen in annotated Figure 1) abutting the first region and disposed along at least one of the medial side and the lateral side (as seen in annotated Figure 1), and further wherein the second region (as seen in annotated Figure 1) has a fourth stiffness that is less than the first stiffness (paragraph 0005).  

Regarding claim 7, Fuerst discloses wherein the second region has a stiffening pattern that includes a plurality of stiffened portions (as seen in annotated Figure 1) and a non-stiffened portion (as seen in annotated Figure 1) disposed between adjacent ones of the plurality of stiffened portions (as seen in annotated Figure 1). 
[AltContent: arrow][AltContent: textbox (Heel cup contour)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seam channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stiffening portions)][AltContent: textbox (Non-stiffening portions)]
    PNG
    media_image3.png
    739
    441
    media_image3.png
    Greyscale



Regarding claim 12, Fuerst discloses article of footwear (as seen in annotated Figure 3) comprising: an upper (as seen in annotated Figure 3) having a medial side (as seen in annotated Figure 1), a lateral side opposite the medial side (as seen in annotated Figure 1), a toe box (150, as seen in annotated Figure 3), a heel portion spaced apart from the toe box (as seen in annotated Figure 3), and a forefoot portion (as seen in annotated Figure 3)  disposed between the toe box (150, as seen in annotated Figure 3)  and the heel portion (as seen in annotated Figure 3); wherein the forefoot portion has a first region (106, (as seen in annotated Figures 1, 3 and 4) having a first stiffness (paragraph 0046, 0047); a transition region including an elastomeric transition layer disposed on and partially covering the first region (145, paragraph 0042, 0043);  18NIKE1586 / 180251USO2wherein the transition region has a second stiffness that is greater than the first stiffness (paragraph 0042, 0043); a toe cap disposed on and partially covering the elastomeric transition layer at the toe box (paragraph 0042, 0043); and an ankle collar (as seen in annotated Figures 1 and 3) defining a foot-receiving cavity (as seen in annotated Figures 1 and 3); wherein the ankle collar (as seen in annotated Figures 1 and 3) and the heel portion (as seen in annotated Figure 3) define a seam channel (as seen in annotated Figure 3) therebetween such that: an entirety of the ankle collar (as seen in annotated Figure 3) is spaced apart from the heel portion by the seam channel on the lateral side (as seen in annotated Figure 3); a first portion of the ankle collar (as seen in annotated Figure 3) is spaced apart from the heel portion by the seam channel on the medial side (as seen in annotated Figures 3, 5 and 6A); and a second portion of the ankle collar is connected to the heel portion on the medial side (as seen in annotated Figures 5 and 6A).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Heel Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seam channel)][AltContent: textbox (Ankle collar)]
    PNG
    media_image4.png
    655
    470
    media_image4.png
    Greyscale

[AltContent: textbox (Medial side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral side)]
    PNG
    media_image5.png
    471
    382
    media_image5.png
    Greyscale



[AltContent: arrow][AltContent: textbox (Ankle collar)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seam channel)]
    PNG
    media_image1.png
    711
    421
    media_image1.png
    Greyscale


Regarding claim 13, Fuerst discloses wherein the ankle collar is spaced apart from the forefoot portion by the seam channel on the lateral side and the medial side (as seen in annotated Figure 3 and 6A).  

Regarding claim 14, Fuerst discloses wherein the heel portion is spaced apart from the forefoot portion by the seam channel on the lateral side and the medial side (as seen in annotated Figure 3 and 6A).  

Regarding claim 15, Fuerst discloses wherein the seam channel does not completely encircle the ankle collar (as seen in annotated Figure 5 and 6A).  

Regarding claim 16, Fuerst discloses wherein the ankle collar is a unitary structure (as seen in annotated Figure 3) attached to the forefoot portion at the seam channel (as seen in annotated Figure 3) such that the article of footwear does not include a tongue connected to the forefoot portion (as best seen in Figure 1).  

Regarding claim 17, Fuerst discloses wherein the heel portion (as seen in annotated Figure 6A) includes a padded heel cup (130) having a contour (as best seen in Figures 1 and 6A), disposed within the foot-receiving cavity (as best seen in Figure 1), and extending from the medial side to the lateral side (as best seen in Figure 6A).  

Regarding claim 18, Fuerst discloses wherein the seam channel (as seen in annotated Figure 1), abuts the contour on the lateral side such that the seam channel completely divides the ankle collar from the heel portion on the lateral side (as seen in annotated Figure 1), and further wherein the seam channel abuts the contour on the medial side such that the ankle collar is partially attached to the heel portion on the medial side (as seen in annotated Figure 1).  

[AltContent: arrow][AltContent: textbox (Toe cap)][AltContent: textbox (The seam channel abuts the contour on the medial side and lateral side.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seam channel)][AltContent: arrow][AltContent: textbox (Heel Cup)]
    PNG
    media_image4.png
    655
    470
    media_image4.png
    Greyscale


Regarding claim 19, Fuerst discloses wherein the upper has an exterior spaced apart from the foot-receiving cavity (as seen in annotated Figures 3 and 6A), and further wherein the toe cap is formed from a non-metal (paragraph 0033) and disposed on the exterior at the toe box (as seen in Figure 3).  

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8, is rejected under 35 U.S.C. 103(a) as being unpatentable over Fuerst US 20180249787 A1 (hereinafter Fuerst) in view of Mokos US 20130055590 A1 (hereinafter Mokos). 

Regarding claim 8, the article of footwear of the combined references disclose all the limitations of claim 8 except they do not disclose wherein the forefoot portion is formed from a fusible yarn having a variable stiffness, and the first region and the plurality of stiffened portions include a fused thermoplastic.    

Mokos discloses wherein the forefoot portion is formed from a fusible yarn (paragraph 0055) having a variable stiffness (as seen in Figures 12A, 12B, 16 and 19, paragraphs 0111, 0112 and 0113), and the first region and the plurality of stiffened portions (paragraphs 0007, 0008, 0009 and 0010, as seen in Figure 19) include a fused thermoplastic (paragraph 0055).  

The teachings of Fuerst and the teachings of Mokos are combinable because they are concerned with the same field of endeavor footwear.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify article of footwear of Fuerst by constructing the portions of the upper having differing properties such as stretch and stiffness as taught by Mokos in order to provide to provide stretch where need be and reinforcement in areas of particular strain during wear.

Claims 9, 10, 11 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuerst US 20180249787 A1 (hereinafter Fuerst) in view of Zhu US 20030061737 A1 (hereinafter Zhu). 
Regarding claim 9, the article of footwear of Fuerst discloses all the limitations of claim 10 wherein the upper has an exterior (as seen in annotated Figures 3 and 1), and further including: an ankle collar (as seen in annotated Figures 3 and 1) defining a foot-receiving cavity (as seen in annotated Figures 3 and 1) that is spaced apart from the exterior (as seen in annotated Figures 3 and 1); a sole structure attached to the upper at a bite line disposed along the exterior (as best seen in Figure 3).

[AltContent: arrow][AltContent: textbox (Exterior surface)][AltContent: arrow][AltContent: textbox (Ankle collar)]
    PNG
    media_image1.png
    711
    421
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Foot receiving cavity)]
    PNG
    media_image3.png
    739
    441
    media_image3.png
    Greyscale


However, Fuerst does not disclose a tape adhered to the sole structure and the upper and covering the bite line.  
Zhu discloses a tape adhered to the sole structure and the upper and covering the bite line (Abstract, 0005).  
The teachings of Fuerst and the teachings of Zhu are combinable because they are concerned with the same field of endeavor footwear.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footwear of Fuerst by constructing the footwear having a tape that encircles the upper and the sole structure as taught by Zhu in order to prevent moisture from seeping between the upper and the sole and providing an incremental protection from moisture entering the footwear.
Regarding claim 10, the modified article of footwear of the combined references discloses wherein the tape (7 of Zhu) is adhered to an entirety of the bite line (Paragraph 0021 of Zhu) such that the tape encircles the sole structure at the bite line and covers a portion of the toe cap (paragraph 0021 of Zhu, as best seen in Figure 4 and 6B of Zhu).  
Regarding claim 11, the modified article of footwear of the combined references discloses wherein the tape is formed from at least one of a light-reflective material and a waterproof material (7, paragraph 0021 of Zhu) configured to inhibit fluid transmission through the bite line to the foot-receiving cavity (7, paragraph 0021, as best seen in Figures 1, 4 and 6B of Zhu).  
Regarding claim 20, the modified article of footwear of the combined references discloses a sole structure attached to the upper at a bite line (7, paragraph 0021, as best seen in Figure 4 and 6B of Zhu); and a tape adhered to the sole structure (Abstract, 7 of Zhu) and the upper on the exterior and covering an entirety of the bite line such that the tape encircles the sole structure (7, paragraph 0021, as best seen in Figures 1, 4 and 6B of Zhu).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732